                              Case 3:20-cv-00738-JAM Document 9-5 Filed 06/01/20 Page 1 of 1
NOTICE OF EX PARTE PRE-                                            STATE OF CONNECTICUT                                                       COURT USE ONLY
JUDGMENT REMEDY/CLAIM FOR                                            SUPERIOR COURT                                                             CLPJRX
HEARING TO DISSOLVE OR MODIFY                                                                                                              Ex Parte Application
JD-CV-55 Rev. 3-03
                                                           INSTRUCTIONS TO PLAINTIFF/APPLICANT                                                  CLPJRXP
C.G.S. §§ 52-278e, 52-278f
                                   1. This form MUST be used in connection with ex parte prejudgment remedies issued                          Contest Ex Parte
                                       pursuant to Gen. Stat. § 52-278e, and MAY be used in connection with prejudgment                       PJR Application
                                       remedies issued in an action upon a commercial transaction pursuant to Gen. Stat. § 52-278f.
                                   2. Complete Section I below and submit to the Clerk along with, and immediately followed by your
                                       application and the other required documents for ex parte prejudgment remedy.
                                   3. If prejudgment remedy issued, include this form in the process served on the defendant.


                                  SECTION I - CASE INFORMATION (To be completed by Plaintiff/Applicant)
                                                            COURT ADDRESS
   Judicial         Housing
   District         Session              G.A. No.            141 Church Street, New Haven, CT 06510
                                                                                                 AMOUNT, LEGAL INTEREST, OR PROPERTY IN DEMAND, EXCLUSIVE
Has a temporary restraining order been requested?                                                OF INTEREST AND COSTS IS ("X" one of the following)
                                                                         YES                NO
NAME OF CASE (First-named plaintiff vs. First-named defendant)                                            LESS THAN $2500
                                                                                                          $2500 THROUGH $14,999.99
Universitas Education, LLC v. Benistar                                                                    $15,000 OR MORE                 C    L   P   J   R   X

                                                                                                      ("X" if applicable)
  SEE ATTACHED           CASE TYPE (From Judicial Branch code list)   NO. COUNTS
  FORM JD-CV-67 FOR      MAJOR: M             MINOR:                                         CLAIMING OTHER RELIEF IN ADDITION TO
  CONTINUATION PARTIES                                    80           6                     OR IN LIEU OF MONEY DAMAGES
NAME AND ADDRESS OF PLAINTIFF/APPLICANT (Person making application for Prejudgment Remedy) (No., street, town and zip code)
Universitas Education, LLC, 404 East 55th Street, New York, NY 10022
NAME AND ADDRESS OF DEFENDANT (Person against whom Prejudgment Remedy is sought) (No., street, town and zip code)
Grist Mill Partners, 35 Tower Lane, Avon, CT 06001
NAME AND ADDRESS OF ANY THIRD PERSON HOLDING PROPERTY OF DEFENDANT WHO IS SUBJECT TO GARNISHEE PROCESS PREVENTING DISSIPATION OF
SUCH PROPERTY

                             NAME AND ADDRESS OF ATTORNEY, LAW FIRM OR PLAINTIFF IF PRO SE (No., street, town and zip code)
FOR THE PLAINTIFF(S)         Barclay Damon, LLP, 545 Long Wharf Drive, New Haven, CT, 06511
ENTER THE
                             TELEPHONE NO.               JURIS NO. (If atty. or law firm)    SIGNED                                            DATE SIGNED
APPEARANCE OF:
                             (203) 672-2661
                                                          SECTION II - NOTICE TO DEFENDANT
   You have rights specified in the Connecticut General Statutes, including Chapter 903a, that you may wish to exercise concerning this
prejudgment remedy. These rights include the right to a hearing:
   (1) to object to the prejudgment remedy because you have a defense to or set-off against the action or a counterclaim against
        the plaintiff or because the amount of the prejudgment remedy allowed by the court is unreasonably high or because payment of
        any judgment that may be rendered against you is adequately secured by any insurance that you may have;
   (2) to request that the plaintiff post a bond in accordance with section 52-278d of the General Statutes to secure you against any
        damages that may result from the prejudgment remedy;
   (3) to request that the prejudgment remedy be dissolved or modified or that you be allowed to substitute a bond for the prejudgment
        remedy; and
   (4) to show that the property subject to the prejudgment remedy is exempt from such prejudgment remedy.

  You may request a hearing to move to dissolve or modify the prejudgment remedy. The hearing may be requested by any proper
motion or by completing section III below and returning this form to the superior court at the Court Address listed above.
           SECTION III - DEFENDANT'S CLAIM AND REQUEST FOR HEARING (To be completed by Defendant)
I, the defendant, request a hearing to dissolve or modify the prejudgment remedy, and claim:
                                                                                                                                         C L P J R X           P
     a defense, counterclaim, set-off, or exemption.                                                                                 FOR COURT USE ONLY
     that any judgment that may be rendered is adequately secured by insurance.
     that the amount of the prejudgment remedy is unreasonably high.
     that the plaintiff be required to post a bond to secure me againstany damages
     which may result from the prejudgment remedy.
     that I be allowed to substitute a bond for the prejudgment remedy.
I certify that a copy of the above claim was mailed/delivered to the Plaintiff or the
Plaintiff's attorney on the Date Mailed or Delivered shown below.
DATE MAILED OR DELIVERED            SIGNED (Defendant)                                           DATE SIGNED


TYPE OR PRINT NAME AND ADDRESS OF DEFENDANT                                                                                 DOCKET NO.
                                                                                                                            PJR CV
NAME OF EACH PARTY SERVED*                                             ADDRESS AT WHICH SERVICE WAS MADE*



*If necessary, attach additional sheet with names of each party served and the address at which service was made.
